 

SETTLEMENT AND RELEASE AGREEMENT

 

This Settlement and Release Agreement (this “Agreement”) is entered into as of
October 10, 2013 (“Effective Date”) by and among Standard Gold Holdings, Inc.
(f/k/a Standard Gold, Inc. and Princeton Acquisitions, Inc.), a Nevada
corporation with its principal place of business at 611 Walnut Street, Gadsden,
Alabama 35901 (the “Company”), and Pure Path Capital Management Company, LLC
(“Creditor”) (collectively the “Parties”).

 

WITNESSETH:

 

WHEREAS, Creditor is entitled to Three Million Four Hundred Thirty-Three
Thousand Three Hundred Forty-Five Dollars ($3,433,345) composed of various debts
owed by the Company;

 

WHEREAS, Creditor is entitled to Twenty-Five Million (25,000,000) warrants to
purchase shares of common stock of the Company (the “Warrants”);

 

WHEREAS, Creditor is the holder of certain restrictive covenants detailed in a
forbearance agreement;

 

WHEREAS, Company wishes to issue shares of restricted common stock in exchange
for the cancellation of a portion of the debts, forfeiture of the Warrants and
release of the restrictive covenants;

 

WHEREAS, the Creditor wishes to memorialize the balance of the debts in a single
Secured Convertible Promissory Note;

 

NOW, THEREFORE, in consideration of the several and mutual promises, agreements,
warranties, representations and covenants contained in this Agreement, and for
other good and valuable consideration, the receipt and the sufficiency of which
are hereby acknowledged, the Parties do hereby agree as follows:

 

1.          As material inducement to enter into this Agreement, each Party
hereby waives, remits, discharges and forever releases all Parties, its/their
directors, officers, stockholders, advisory committee members, employees,
agents, attorneys, subsidiaries, successors, and affiliates, and their
successors and assignees, from any and all manner of claims, liens, demands,
liabilities, causes of action, charges, complaints, suits, judicial,
administrative, or otherwise, damages, debts, and obligations of any nature,
whether at law or in equity, and whether sounding in contract, tort, statute,
regulation, or common law. This Agreement expressly represents a complete and
absolute extinguishment of all known and unknown claims, including any and all
debts owed by the Company to the Creditor other than those debts identified
herein and memorialized by the Promissory Note.

 

2.          The Company shall issue to Creditor a Promissory Note in the amount
of $2,500,000 of which $1,933,345 has been received, bearing interest of Eight
Percent (8%) per year, as evidenced by Exhibit A. The Promissory Note shall be
convertible into Series B Preferred Shares.

 

3.          The Company shall issue Twenty-Seven Million (27,000,000) shares of
common stock of the Company to the Creditor; as set forth below:

 

1

 

 

 

a.           Fifteen Million (15,000,000) shares for the cancellation of One
Million Five Hundred Thousand Dollars ($1,500,000) of the debts owed to the
Creditor.

 

b.           Twelve Million (12,000,000) shares for the forfeiture of the
Warrants and extinguishment of the restrictive covenants.

 

4.          The Creditor hereby relinquishes and releases the Company from the
following covenants and rights of the Creditor:

 

a.           Creditor relinquishes and releases any claims to Twenty-Five
Million (25,000,000) earned but not issued Warrants.

 

b.           Creditor relinquishes and releases any “Participation Payments”
earned, yet to be earned, or unpaid pursuant to its agreement executed on or
around January 4, 2012 (“Agreement in Principle”). Such Participation Payments
were to be received on a quarterly basis for seven years after the final closing
at a rate of Five Percent (5%) of adjusted gross revenue as such terms are
defined in Agreement in Principle.

 

c.           Creditor relinquishes the collection of past Consulting Fees of
approximately Five Hundred Fifty Thousand Dollars ($550,000) and payment of
future Consulting Fees for Twenty-Four (24) months of an estimated Six Hundred
Thousand Dollars ($600,000).

 

d.           Creditor represents it will forbear collection remedies and legal
proceedings against the Company including foreclose on the Deed of Trust until
April 10, 2015.

 

e.           Creditor relinquishes and releases any registration rights not
specifically granted herein or in the Series B Preferred Shares.

 

f.            Creditor relinquishes and releases any rights of first refusal it
may hold not specifically granted herein.

 

g.           Creditor relinquishes and releases any tag along rights it may hold
not specifically granted herein.

 

h.           Creditor relinquishes and releases any preemptive rights it may
hold not specifically granted herein.

 

i.            Creditor relinquishes and releases any exclusive worldwide rights
it may hold pertaining to financing and joint ventures not specifically granted
herein.

 

j.            Creditor relinquishes and releases the negative covenants
contained in the following items: 1: additional indebtedness; 2: acquisitions
and investments; 6: transactions with affiliates; 7: debt service coverage
ratio; 8: asset coverage ratio; 9: fixed asset turnover ration; 10: issue new
stock of any kind, declare a dividend or stock split or be involved in any
recapitalization; 11: redemption of any outstanding common stock; 12: acquire or
merge with another business, or enter a new line of business; 13: organize a new
subsidiary, joint venture or affiliate; 14: change the corporate structure or
amend the Bylaws or Articles of Incorporation; and 16: increase compensation or
remuneration to any officer or director of the Issuer, or make loans to any
officer or director without the affirmative vote of the majority members of a
Compensation Committee of the Board of Directors which will comprise at least
one representative chosen by Investor. (Capitalized terms not defined herein are
set forth in the Agreement in Principle.)

 

2

 

 

 

5.          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns.

 

6.          Integrated Agreement. This Agreement represents the final
understanding of the Parties with respect to the subject matter hereof and
supersedes all prior or contemporaneous, written or oral, memoranda,
arrangements, contracts, or understandings between or among the Parties relating
to such subject matter. No addition to or modification of any provision of this
Agreement shall be binding upon any entity unless embodied in a dated written
instrument signed by each of the Parties.

 

7.          Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality, and enforceability of the remaining provisions or
obligations, or of such provision or obligation, shall not in any way be
affected or impaired thereby in any other jurisdiction.

 

8.          Notices. Any notice required or permitted to be given pursuant to
this Agreement shall be sufficiently given when delivered or if sent by
Certified mail postage prepaid, return receipt requested, on the third day after
such mailing, to the following address: If to the Company: Standard Gold
Holdings, Inc., 611 Walnut St., Gadsden Alabama 35901; with a copy to the
Company’s legal counsel: Brinen & Associates, LLC, 7 Dey St. Suite 1503, New
York, New York, 10007. If to Creditor: at the address listed on the signature
page below. Or, as to each party, at such other address as shall be designated
by such party in a written notice to the other parties pursuant to the terms of
this section.

 

9.          Execution in Counterparts. This Agreement may be executed by the
Parties in separate counterparts, each of which when so executed shall be deemed
to be an original and both of which when taken together shall constitute one and
the same agreement.

 

10.         Applicable Law. The laws of the State of New York shall govern all
questions concerning the construction, validity, interpretation of this
Agreement, and the performance of the obligations imposed by this Agreement. All
parties to this Agreement hereby consent and submit to the exclusive
jurisdiction of the state or federal courts located in New York County, New
York, to resolve any disputes arising under this Agreement.

 

[SIGNATURE PAGE TO FOLLOW]

 

3

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to become
effective as of the date and year first written above.

 

The Company:   The Creditor: Standard Gold Holdings, Inc.   Pure Path Capital
Management Company, LLC           By: /s/ Sharon Ullman   By: /s/ Michael
Markiewic Sharon Ullman       Chief Executive Officer   Name: Michael Markiewicz
            Title: Chief Financial Officer             Address: 5348 Vegas
Drive, Suite 623               Las Vegas, Nevada 89108

 

4

 

 

